United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 November 26, 2001

                                       Before

                     Hon. THOMAS E. FAIRCHILD, Circuit Judge

                     Hon. RICHARD D. CUDAHY, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

No. 00-3848

A.I. CREDIT CORPORATION,                        Appeal from the United States
      Plaintiff-Appellant,                      District Court for the Northern
                                                District of Indiana, Hammond
                                                Division

      v.                                        No. 99 C 10

LEGION INSURANCE CO., et al.,                   Allen Sharp,
     Defendants-Appellees.                      Judge.

                                     ORDER

      Upon consideration of the petition for rehearing filed September 25, 2001
and answer filed October 19, 2001, our opinion dated September 12, 2001 is
amended as follows:

      The last two sentences in the first full paragraph on page 8 of the slip
opinion are deleted and the following text is substituted:

      A jury could further find that this conduct violated a duty that arose
      out of the borrower-lender relationship between Monon and A.I. Credit
      and the special relationship between McPherson and the MRM
      companies and A.I. Credit arising out of a course of dealing in prior
      years whereby McPherson provided the information concerning
      Monon’s insurance needs and A.I. Credit relied on it. See, e.g., Wells,
No. 00-3848                                                                   Page 2
691 N.E.2d at 1251 (constructive fraud may arise from buyer-seller
      relationship); Epperly v. Johnson, 734 N.E.2d 1066, 1074 (Ind. Ct.
      App. 2000) (constructive fraud action must be premised on “special
      relationship”).

      The words, “a duty may have existed in these circumstances if Monon’s
insurance contract with Legion obligated Legion to provide accurate policy
information to third-party finance companies like A.I. Credit and McPherson
breached that duty by providing Rago or Carroll with incorrect information.” in the
sentence beginning on page 9 and ending on page 10 of the slip opinion are deleted
and the following text is substituted:

      the same course of conduct from which a jury could find a duty in the
      context of constructive fraud would support a finding of a duty to
      provide accurate information to A.I. Credit. A jury could find that
      McPherson breached that duty by providing Rago or Carroll with
      incorrect information.

      In all other respects the petition for rehearing is DENIED.

                                                          IT IS SO ORDERED